UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-21949 DWS High Income Opportunities Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2013 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2013 Annual Report to Shareholders DWS High Income Opportunities Fund, Inc. Ticker Symbol: DHG Contents 3 Portfolio Management Review 9 Performance Summary 11 Investment Portfolio 32 Statement of Assets and Liabilities 34 Statement of Operations 35 Statement of Cash Flows 37 Statement of Changes in Net Assets 38 Financial Highlights 40 Notes to Financial Statements 51 Report of Independent Registered Public Accounting Firm 52 Tax Information 52 Other Information 53 Stockholder Meeting Results 54 Dividend Reinvestment and Cash Purchase Plan 57 Advisory Agreement Board Considerations and Fee Evaluation 62 Board Members and Officers 68 Additional Information The fund seeks high current income with a secondary objective of total return. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Stocks may decline in value. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any gains or losses. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Please refer to pages 9 through 10 for more complete performance information. Investment Strategy We focus on cash flow and total-return analysis, and diversification among countries, sectors, industries and individual issuers and maturities. We use an active process that emphasizes relative value in a global environment, managing on a total-return basis, and using intensive research to identify stable-to-improving credit situations that may provide yield compensation for the risk of investing in junk bonds. The investment process involves a bottom-up approach, where relative value and fundamental analysis are used to select the best securities within each industry, and a top-down approach to assess the overall risk and return in the market and to consider macro trends in the economy. On a net asset value (NAV) basis, the fund's total return for the 12-month period ended September 30, 2013 was 7.77%. On a market price basis, the return for the same period was -4.15%. The fund's NAV per share as of September 30, 2013 was $15.97, compared with $16.03 as of September 30, 2012. The fund outperformed the 7.21% return of its benchmark, the Credit Suisse High Yield Index, based on its net asset value return, but underperformed the benchmark based on its market price return. The fund maintained a leverage position throughout the period. At the close of the period, the portfolio was 29.5% leveraged, representing an outstanding loan amount of $110 million. The fund leverages through a secured line of credit and then invests the proceeds in longer-term securities. Low interest rates are beneficial to this strategy by providing the fund with a low cost of funds. Conversely, if interest rates rise or if bond prices fall, a leverage position could be disadvantageous to the fund. There is no assurance that the fund's leverage strategy will be successful. We have maintained close to the maximum leverage for the past year, as we find the yield on bonds very attractive when we are funding them with current borrowing rates. We expect that short-term rates will stay low, which should keep leverage very attractive. While high-yield bonds produced more modest returns than they did in the fund's prior fiscal year, the 7.21% gain of the Credit Suisse index far exceeded the -1.68% showing for the investment-grade bond market, as gauged by the Barclays U.S. Aggregate Bond Index. High-yield bonds outperformed their investment-grade counterparts in all four calendar quarters of the fund's fiscal year. The year was generally positive, with the exception of the second quarter, during which concerns that the U.S. Federal Reserve Board (the Fed) would "taper" its stimulative quantitative easing policy led to heavy asset outflows and an across-the-board sell-off in bonds. Aside from this downdraft, high-yield bonds performed well as signs of improving economic growth helped fuel a recovery in investors' appetite for higher-risk assets. In addition, the default rate for high-yield issuers remains very low on a historical basis. Double-digit returns for the stock market, along with investors' general preference for higher-yielding asset classes, also contributed to the healthy performance results. The positive backdrop was reflected in a decline in the yield spread between high-yield bonds and U.S. Treasuries of comparable maturity. The BofA Merrill Lynch US High Yield Master II Option-Adjusted Spread closed the quarter at 4.83 percentage points, down from 5.74 one year ago. While yield spreads have fallen, the 4.83 level remains well within historical norms. Contributors to Fund Performance Consistent with our bottom-up approach, individual security selection was the primary driver of the fund's second-quarter performance. Our strongest contributor was an overweight position in Leap Wireless, which was acquired by AT&T. We expected to see consolidation in the wireless space, and the yield on the Leap bonds was very attractive for what we thought was limited downside risk. The second-best contributor was FAGE Dairy Industry SA, which recovered from its weak performance in the prior year. In 2012, the bonds sold off simply because the company is based in Greece, where markets were in turmoil due to the country's debt problems. We liked the company's fundamentals, and we believed its fast growth in the U.S. yogurt market would support its long-term performance — a view that has been borne out in the past year. Also contributing was our position in DynCorp, which provides outsourcing services to the government. The company, which benefited from the outsourcing of work in military actions around the globe, reported good results. On the negative side, the fund's largest detractor was our overweight position in the hospital operator Community Health Systems. We owned the company's longer-term bonds, which were more exposed to the increase in Treasury yields. In addition, the company's $7.6 billion acquisition of a competitor, Health Management Associates,* weighed on its bonds' relative performance. Along the same line, our second- and third-largest detractors were our positions in the longer-term debt of Tenet Healthcare Corp. and CIT Group, Inc. While both companies continue to perform well at the business level, the sell-off in Treasuries had a disproportionate impact on longer-term high-yield debt. * Not held in the portfolio as of September 30, 2013. Over time, however, the high-yield asset class as a whole has demonstrated the ability to perform reasonably well even when prevailing rates are climbing. During the past six months, for instance — a time in which the yield on the 10-year Treasury note climbed from 1.87% to 3.64% — the Credit Suisse High Yield Index gained 0.98%, well ahead of the -1.77% return of the Barclays U.S. Aggregate. "We remain true to our rigorous bottom-up credit research and security selection processes." Approximately 17% of the portfolio is invested in senior loans, which are loans that banks make to corporations — generally those rated below investment-grade — and then package and sell as securities. We have found an attractive trade-off of risk and reward in this asset class, and our allocation has aided performance, as senior loans have in fact performed very well in the past year. Outlook and Positioning We retain a positive outlook on high-yield bonds based on our expectation for low defaults and satisfactory economic growth, together with their attractive yields relative to government bonds.In addition, during the past year the majority of new-issue proceeds have been used to refinance existing bonds at lower rates. We think this is a positive development in that it reduces corporations' liquidity needs, which in turn should help limit defaults. We continue to believe the asset class offers investors a reasonable trade-off of risk and return via the combination of its current yield advantage over Treasuries and the low default rate. In terms of portfolio structure, we are overweight vs. the benchmark in securities rated B. This credit tier tends to have a low correlation with U.S. Treasuries, which is a potentially positive attribute in the current environment. We are underweight in BB-rated issues and neutral in bonds rated CCC, but we are selectively taking advantage of opportunities in the CCC tier where the risk-reward trade-off is attractive. We continue to focus on using credit research to identify the most compelling investment opportunities for the fund. We manage the portfolio from a long-term perspective, which means that we do not take on excessive risk to boost short-term returns. Instead, we strive to generate outperformance over a multiyear period by achieving an appropriate trade-off of risk and return. Portfolio Manager Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the US Army from 1988 to 1991. — Head of US High Yield Bonds: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Credit Suisse High Yield Index tracks the performance of the global high-yield market. The Barclays U.S. Aggregate Bond Index tracks the performance of the broad U.S. investment-grade, fixed-rate bond market, including both government and corporate bonds. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. BofA Merrill Lynch US High Yield Master II Option-Adjusted Spread (OAS) calculates the spread between a computed OAS index of bonds that are below investment grade (those rated BB or below) and a spot Treasury curve. Yield spread refers to differences between yields on differing debt instruments, calculated by deducting the yield of one instrument from another. The higher the yield spread, the greater the difference between the yields offered by each instrument. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Performance Summary September 30, 2013 (Unaudited) Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for information purposes only and are not intended for trading purposes. Average Annual Total Returns as of 9/30/13 DWS High Income Opportunities Fund, Inc. 1-Year 5-Year Life of Fund* Based on Net Asset Value(a) % % -2.65 % Based on Market Price(a) -4.15
